JOURNAL ENTRY AND OPINION.
{¶ 1} On September 10, 2003, relator James McJunkins commenced this procedendo action against the respondent, Judge Timothy McCormick, to compel the judge to rule on his motion to withdraw guilty plea inState v. McJunkins, Cuyahoga County Court of Common Pleas Case No. CR-346869, which was filed November 7, 2002. On September 12, 2003, the respondent, through the Cuyahoga County Prosecutor, filed a motion for summary judgment. For the following reasons, we deny the respondent's motion for summary judgment and grant the writ for procedendo.
 {¶ 2} A petition for a writ of procedendo is appropriate when a court has either refused to render a judgment or has unnecessarily delayed proceeding to judgment. State ex rel. Miley v. Parrot (1996),77 Ohio St.3d 64, 671 N.E.2d 24. "An inferior court's refusal to timely dispose of a pending action is the ill a writ of procedendo is designed to remedy." State ex rel. Dehler v. Sutula (1995), 74 Ohio St.3d 33,656 N.E.2d 332 quoting State ex rel. Levin v. Sheffield Lake (1994),70 Ohio St.3d 104, 637 N.E.2d 319.
 {¶ 3} In the motion for summary judgment, respondent argues that relator's request is moot. Attached to the motion for summary judgment is a journal entry filed on November 1, 2001, from State v. McJunkins,
supra, that denied the motion to withdraw guilty plea. However, the judgment entry attached to the motion for summary judgment does not pertain to the relator's motion to withdraw guilty plea filed on November 7, 2002. Rather, it pertains to a motion to withdraw guilty plea relator filed on September 12, 2001.
 {¶ 4} A review of the record, including a review of the docket, indicates that Judge McCormick has not yet ruled on McJunkins motion to withdraw guilty plea as filed on November 7, 2002. Because this motion has been pending for almost eleven months, we hold that McJunkins' request for relief in procedendo is well taken.
 {¶ 5} The respondent is hereby directed to rule on the pending motion to withdraw guilty plea within thirty (30) days from the date of this entry. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ granted.
KENNETH A. ROCCO, A. J., concurs.
ANNE L. KILBANE, J., concurs.